Citation Nr: 1031208	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a initial rating greater than 30 percent for 
service-connected posttraumatic stress disorder (PTSD), to 
include entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for PTSD and 
assigned a 30 percent disability rating, effective July 27, 2005.

The Veteran has submitted several documents expressing his 
continuing disagreement with the RO's November 2005, August 2006, 
and June 2008 determination that a rating higher than 30 percent 
for PTSD is not justified.  A review of the claims folder shows 
that the Veteran submitted a statement in June 2006 expressing 
disagreement with the RO's November 2005 rating decision granting 
him service connection for PTSD and assigning a 30 percent 
disability rating.  Therefore, the Board finds that this June 
2006 document constituted a valid Notice of Disagreement (NOD), 
such that the Veteran's claim has been continuously pending since 
his initial claim was filed in July 2005.  See Palmer v. 
Nicholson, 21 Vet. App. 434, 436-37 (2007) (holding that an NOD 
must express dissatisfaction with an adjudicative determination 
and need not express a specific desire for appellate review).   
 
In June 2010, the Veteran testified at a video-conference hearing 
before the undersigned Veteran's Law Judge.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by significant occupational 
impairment and moderate social impairment, with reduced 
reliability and productivity including depression, anxiety, 
anger, irritability, nightmares, flashbacks, sleeplessness, 
inability to establish effective relationships, difficulty in 
adapting to stressful situations, and occasional suicidal 
thoughts.


CONCLUSION OF LAW

The criteria for 70 percent, and not higher, for service 
connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court), held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the 
information and evidence presented with the claim and to provide 
the claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for disability.  In 
Dingess, 19 Vet. App. at 490-91, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  As such, section 5013(a) 
notice is no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Therefore, as the 
notice that was provided in August 2005, before service 
connection was granted, was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

Furthermore, the VA sent a letter in March 2006 that fulfilled 
the requirements of Dingess, and his claim was readjudicated in 
an August 2006 rating decision, a June 2008 rating decision, a 
December 2008 Statement of the Case (SOC), an August 2009 
Supplemental Statement of the Case (SSOC), and a May 2010 SSOC.  
See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding 
that the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

Regarding the duty to assist, the RO has obtained the Veteran's 
service treatment records, VA treatment records, and Social 
Security Administration (SSA) records and provided him VA 
examinations in September 2005, August 2006, March 2008, August 
2008, and April 2010.  Therefore, the duty to assist has been 
satisfied as there is no reasonable possibility that any further 
assistance to the Veteran by VA would serve any useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD. 

II.  Increased Rating

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. 
§ 4.1.  An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the claim of the claim 
- a practice known a "staged rating."  As discussed below, the 
Veteran has exhibited a consistent level of disability throughout 
the duration of the claim, such that the application of staged 
ratings is not necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

In November 2005, the RO granted service connection for PTSD and 
assigned a 30 percent rating under DC 9411, effective from July 
27, 2005.  The Veteran disagrees with this assignment and 
contends that a rating in excess of 30 percent is warranted.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 4, 
DC 9411.  A 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood; 
anxiety and suspiciousness; weekly (or less often) panic attacks; 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, and recent events.

A 50 percent evaluation is warranted there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands, 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficultly in establishing and maintaining effective work 
and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive list.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities (the Schedule) that addresses service-
connected psychiatric disabilities is based upon the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (also known as the DSM-IV).  
38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 are assigned when there are moderate symptoms 
such as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  GAF scores ranging between 31 
and 40 are assigned when there is some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  GAF scores ranging between 21 and 30 are 
assigned when behavior is considerably influenced by delusions or 
hallucinations, or there is serious impairment in communication 
or judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission must be considered.  38 
C.F.R. § 4.126(a).  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Review of the record shows that the Veteran has suffers from 
significant occupational impairment and social impairment with 
deficiencies in most areas.  The Veteran's most frequent and 
severe symptoms include his problems with controlling anger, 
anxiety, irritability, flashbacks, nightmares, difficulty 
sleeping, depression, inability to enjoy activities, and the 
tendency to isolate and avoid crowds.  See VA examination reports 
dated September 2005, August 2006, March 2008, August 2008, and 
April 2010; VA treatment records dated March 2005, April 2005, 
June 2005, March 2008 and April 2008; November 2006 SSA 
psychiatric review; August 2008 Decision Review Officer (DRO) 
hearing transcript; and June 2010 Board hearing transcript.  He 
has also consistently reported symptoms of avoidance.  
Specifically, he avoids watching TV because of recent war 
coverage and avoided a VA employee who reminded him of a woman 
who was killed Vietnam.  See VA examination reports dated 
September 2005, March 2008, August 2008, and April 2010.  He also 
suffers from intrusive thoughts and persistent hypervigilance.  
See June 2005 VA treatment records; VA examination reports dated 
September 2005, August 2008, April 2010; and November 2006 SSA 
psychiatric review.  Assigned GAF scores have ranged from 55 to 
57 throughout the appellate period.  See VA examination reports 
dated September 2005, August 2006, March 2008, August 2008, and 
April 2010; April 2005 VA treatment records.

Reports of paranoia have varied.  At his VA examinations in March 
2008 and August 2008, no paranoid delusions were noted, but the 
Veteran mentioned feeling like people were thinking things about 
him, talking about him, or plotting against him on other 
occasions.  See April 2005 and June 2005 VA treatment records and 
June 2010 Board hearing.  The Veteran generally denied symptoms 
of obsessive, compulsive, or ritualistic behavior, psychosis, and 
panic attacks.  See VA treatment records dated April 2005 and 
June 2005; and VA examination reports dated September 2005, 
August 2006, August 2008, and April 2010.  However, at his June 
2010 Board hearing he did testify that he experiences panic when 
he rides in the car with other people.  He has also often shown a 
flat or restricted affect and appeared distressed, irritable, or 
angry at his treatment sessions and examinations.  See VA 
treatment records dated April 2005, June 2005, March 2008 and 
April 2008; VA examination report dated September 2005, August 
2006, and March 2008.  However, on other occasions, his affect 
was noted to be normal and appropriate.  See VA treatment records 
dated April 2005 and June 2008; August 2008 VA examination 
report. 

The Veteran has consistently presented as alert and oriented, 
with good hygiene, adequate to good eye contact, and normal 
speech.  See VA treatment records dated April 2005 and June 2008; 
VA examination reports dated September 2005, August 2006, August 
2008, March 2008, and April 2010.  He was cooperative at four of 
his five VA examinations; at the March 2008 VA examination, the 
examiner noted that he was only minimally cooperative and would 
provide only nonspecific answers to the questions asked.  
Similarly, his insight and judgment were noted as fair at every 
examination besides the March 2008 examination, where the 
examiner found that the Veteran's insight was limited.   

The Veteran's thought process was noted to be regularly goal-
directed and coherent, but he occasionally demonstrated and often 
complained of poor concentration.  See VA treatment records dated 
March 2005, April 2005, and June 2005; VA examination reports 
dated September 2005, August 2006, March 2008, August 2008, and 
April 2010; and November 2006 SSA psychiatric review.  In 
evaluating abstract thinking ability, the August 2006 and March 
2008 VA examiners found his thinking to be mostly concrete.  His 
memory was found to be grossly intact in September 2005, March 
2008, and August 2008, but his short-term memory was found to be 
impaired at his August 2006 VA examination.  At the March 2008 VA 
examination, the Veteran showed poor recall and could not do 
serial sevens, but the examiner also noted that he would not 
cooperate with the examination.

The Veteran denied having hallucinations until March 2008, when 
he claimed that he hears voices and has visions at his VA 
examination.  However, the VA examiner noted that there was no 
previous history of hallucinations and the Veteran could not 
provide any further detail regarding these experiences.  The 
Veteran also subsequently denied experiencing hallucinations at a 
June 2008 VA mental health evaluation, but continued to report 
hallucinations at his subsequent examinations in August 2008 and 
April 2010, and before the Decision Review Officer in August 
2008.

The Veteran has also reported a history of substance abuse, found 
to be secondary to his PTSD by the August 2006 VA examiner, and 
has generally denied any suicidal or homicidal ideation.  See VA 
treatment records dated March 2005, April 2005, and June 2005; VA 
examination reports dated September 2005, August 2006, March 
2008, and August 2008.  However, in August 2006 and April 2010, 
he reported that he thinks of suicide, but has no plans, and 
thinks of harming others when angry, but without risk of action.  

The Veteran has shown moderate social impairment.  He has few 
social relationships other than with his wife, and at his June 
2010 hearing he reported that she may have left.  He reported 
having difficulty with that relationship due to his temper at the 
August 2006 VA examination.  At his June 2010 hearing, he also 
reported that he gets along well with an uncle and his brother.  
The Veteran retains the feeling of attachment to others and wants 
to be around people, but nevertheless suffers from deteriorating 
relationships due to his inability to act on those feelings.  See 
VA examination reports August 2008 and April 2010.  He also often 
feels persecuted by people who try to persuade him to socialize, 
as he did with family members who tried to persuade him to attend 
a reunion, and generally prefers to be alone.  See VA treatment 
records dated March 2005 and June 2005; VA examination reports 
dated September 2005, August 2006, and March 2008; and a February 
2006 statement submitted by the Veteran. 

The occupational impairment suffered by the Veteran due to his 
PTSD is significant.  While there is some indication that he 
attributed his inability to work to his carpal tunnel, it is 
apparent from the record that his symptoms of PTSD interfere with 
his ability to be employed meaningfully.  See VA examination 
reports dated September 2005, August 2006, and March 2008 
(reporting that the Veteran no longer works because of his hand 
disability); VA examination reports dated March 2008 and April 
2010 (determining that the Veteran's PTSD symptoms would impair 
his employment functioning and affect his ability to be 
meaningfully employed).  The Veteran has also consistently 
reported that his irritability and anger have caused him to quit 
several jobs.  See VA treatment records April 2005 and June 2005; 
VA examination reports dated August 2006 and April 2010; and 
August 2008 DRO hearing transcript.

In consideration of all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD most 
closely approximates a 70 percent rating, warranted where there 
is warranted there occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

The Veteran has continuous and ongoing problems with depression, 
anxiety, anger, irritability, nightmares, flashbacks, and 
sleeplessness that impair his inability to interact with others 
and his ability to find meaningful employment.  There is no 
indication that he has any ability to establish new effective 
work or social relationships, and his ability to maintain his 
existing relationships is seriously impaired by his symptoms of 
anger, irritability, and occasional paranoia.  The examination 
records also show some evidence of short-term memory loss and 
impairment in abstract thinking.  He has also expressed thoughts 
of suicide, impaired impulse control, and difficulty in adapting 
to stressful circumstances, such as being in crowds or riding in 
a car.  Although the Veteran has consistently been assigned a GAF 
score of 55 to 57, assigned when there are moderate symptoms, 
these reports must be interpreted in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture to accurately represent the elements of disability 
present.  See 38 C.F.R. § 4.2.  Therefore, due to the significant 
occupational and social impairment shown upon review of the 
entire recorded history, the Board nevertheless finds that his 
symptoms are consistent with the type and degree of symptoms and 
their effects that justify a 70 percent rating under 38 C.F.R. § 
4.130, DC 9411.
 
A 100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  Here, the Veteran's symptoms do not rise to the level of 
severity indicated by the criteria for a 100 percent rating.  

While the Veteran he did exhibit some evidence of short term 
memory loss and impaired abstract thinking, these impairments are 
not of the same type and degree of cognitive impairment 
contemplated by the rating code.  He did not demonstrate memory 
loss of basic personal information or otherwise show any gross 
impairment in his thought processes.  Futhermore, the Veteran 
also consistently exhibited goal-directed thinking, fair 
judgment, fair insight, normal speech patterns, and spatial 
orientation.  He also did not exhibit the impairments to everyday 
life exhibited by the type of symptoms listed in rating code for 
a 100 percent evaluation, such as neglect of personal appearance 
and hygiene.  Additionally, while the evidence of record shows 
that the Veteran did express suicidal thoughts on occasion, he 
more often denied suicidal ideation and consistently denied any 
suicidal plans such that the record does not show a persistent 
danger of hurting himself or others.  Lastly, in regard to the 
Veteran's assertions of delusions, the Board resolves any doubt 
in favor of the Veteran and finds that he does experience 
auditory and visual hallucinations.  However, in consideration of 
the totality of the evidence of record,  these hallucinations do 
not create a disability picture that more closely approximates 
the criteria required for a 100 percent rating, and the other 
symptoms shown are not of the same type of degree as the examples 
provided in the rating code.  38 C.F.R. §§ 4.7; 4.130, DC 9411. 

Therefore, as the Veteran's PTSD is manifested by significant 
occupational impairment and social impairment with deficiencies 
in most areas, due to symptoms such as depression, anxiety, 
anger, irritability, nightmares, flashbacks, sleeplessness, 
inability to establish effective relationships, difficulty in 
adapting to stressful situations, and occasional suicidal 
thoughts, the Board finds that the Veteran is entitled to a 
disability rating of 70 percent for his service-connected PTSD, 
but no higher.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided. 38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria.  DC 9411 contemplates social and occupational 
impairment, and there is no evidence indicating that the Veteran 
has undergone periods of hospitalization due to his PTSD.  
Therefore, the Board finds that the rating criteria reasonably 
describe his disability and referral for consideration of an 
extraschedular rating is not warranted in this case. 


ORDER

An initial rating of 70 percent, and not higher, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented in 
cases such as this, the issue of whether a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) will be assigned should be handled 
during the determination of the initial disability rating 
assigned at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In this regard, in Rice, the Court determined that there 
is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim 
for TDIU is considered part and parcel of the claim for benefits 
for the underlying disability.  Id. at 453-54.  Therefore, this 
aspect of the Veteran's initial claim for compensation benefits 
should be addressed on remand.  

As the issue is being remanded, an effort should be be made to 
obtain any additional VA treatment records for the Veteran, dated 
since November 2008, and an opinion should be obtained on 
employability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records from 
the VA Medical Center in Jackson, Mississippi, 
dated since November 2008.

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated tests should be 
performed.  

The examiner should specifically comment on 
the effects of the Veteran's PTSD on his 
occupational functioning.  In this regard, the 
examiner should state whether the Veteran's 
PTSD renders him unable to secure or follow a 
substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at this 
conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

All findings, conclusions, and opinions must 
be supported by a clear rationale.

3.  Review the examination report to ensure 
that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.

4.  Finally, readjudicate the claim of 
entitlement to a TDIU.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


